DETAILED ACTION
This action is made in response to the request for continued examination filed on December 20, 2021.  This action is made non-final.
Claims 1-33 are pending. Claims 1-33 have been amended. Claims 1, 11, and 21 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but are moot in light of the new grounds of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 7, 17, and 27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
As to claims 7, 17, and 27, the claims recite “in response to receiving user input selecting the affordance associated with the canceling action, ceasing to display, on the display, the dictation interface; and displaying, on the display, the electronic conversation”. However, a review of the originally filed specification fails to disclose display “the electronic conversation” in response to selection of a canceling action. Paragraphs [0178], [0197], [0207], [0208] discuss user selection of a cancel action in a dictation interface. However, the above cited paragraphs teach displaying a previously displayed interface in response to the cancel action, but fail to teach the previously displayed interface as being the electronic conversation. While Fig. 6B, [0164], and [0241] teach displaying the electronic conversation in response to a cancel action, the cancel action is not displayed with the dictation interface.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 9, 11-13, 19, 21-23, and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jacobs et al. (USPPN: 2015/0286391; hereinafter Jacobs. Support for the cited portions can be found in the provisional dated April 8, 2014) in further view of Buford (USPPN: 2006/0025091; hereinafter Buford).
As to claim 1, Jacobs teaches A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a rotatable input mechanism, a display, and a touch-sensitive surface (e.g., see Figs. 3, 4, [0037], [0113] teaching a device having a rotatable input mechanism, a display, and a touch-sensitive screen), the one or more programs including instructions for: 
displaying, on the display, an affordance representing an electronic message application (e.g., see Figs. 1, 2, 13b, 15, 16, [0052] teaching displaying an email icon (i.e., an affordance representing an email application)); 
receiving user input activating the affordance representing the electronic message application (e.g., see Fig. 15, [0052] wherein user input is received activating the email application); 
displaying, on the display, a list of electronic conversation objects (e.g., see [0097], [0102] teaching the collection can be viewed as a list); 
receiving user input activating an electronic conversation object of the list of electronic conversation objects (e.g., see Fig. 15, [0088] [0097] teaching receiving user input to open a particular message of the list of email messages); 
in response to detecting the user input activating the electronic conversation object, displaying, on the display, one or more messages in an electronic conversation corresponding to the activated electronic conversation object (e.g., see Fig. 15, [0105] wherein in response to user input to open an email message (i.e., activate an electronic conversation object), one or more messages is displayed); 
while displaying the electronic conversation, receiving user input (e.g., see Fig. 15, [0049] teaching receiving additional user input while displaying the message); 
in response to receiving the user input: in accordance with a determination that the user input is a rotation of the rotatable input mechanism, displaying, on the display, a set of one or more affordances corresponding to the one or more suggested responses (e.g., see Figs. 12, 15, [0049], [0088], [0093], [0094], [0111] teaching displaying a suggested response associated with replying the email message. While Jacobs illustrates the gesture as being a swipe gesture, Jacobs additionally teaches actions can be mapped to other gestures including a rotation input. Accordingly, it would have been obvious to substitute one known type of gesture (e.g., swipe) for another (e.g. rotate) to yield the predictable result of having a multi-input device (e.g., See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143).  
	While Jacobs teaches displaying a set of one or more affordances and further teaches displaying a reply interface in response to a rotation of a rotatable input mechanism, Jacobs fails to explicitly teach in response to receiving the user input displaying, on the display, a set of one or more affordances corresponding to the one or more suggested responses.
	However, in the same field of endeavor of graphical user interfaces, Buford teaches in response to receiving the user input displaying, on the display, a set of one or more affordances corresponding to the one or more suggested responses (e.g., see Fig. 1, [0016], [0017], [0024], [0025] teaching while displaying the electronic conversation and in response to receiving user input, displaying a set of one or more suggested responses as selectable options. See rejection above wherein Jacobs teaches a rotation of a rotatable input mechanism as a known input). Accordingly, it would have been obvious to modify Jacobs in view of Buford in order to quickly and easily input data (e.g., see [0003], [0004] of Buford).

	As to claim 2, the rejection of claim 1 is incorporated. Jacobs-Buford further teach in accordance with a determination that the user input is a swipe input on the display, displaying, on the display, the set of one or more affordances corresponding to the one or more suggested responses (e.g., see Figs. 12, 15, [0049], [0088], [0093], [0094], [0111] of Jacobs teaching displaying a reply interface in response to a swipe input. See also Fig. 1, [0016], [0017], [0024], [0025] of Buford teach displaying a plurality of selectable suggested responses in response to a user input).  

As to claim 3, the rejection of claim 1 is incorporated. Buford further teaches determining the one or more suggested responses based on one or more of: the current date, location, and conversation text (e.g., see [0030], [0037] wherein the suggested responses are based on contextual data, including message content, participants, time window, time of day, related event context).  

As to claim 9, the rejection of claim 1 is incorporated. Jacobs-Buford further teaches wherein at least a portion of the electronic conversation and at least a portion of the one or more suggested responses are concurrently displayed (e.g., see Figs. 12, 15 of Jacobs wherein at least a portion of the electronic conversation and a portion of the reply interface and/or negative/positive indicators are concurrently displayed. See also Fig. 1 of Buford wherein at least a portion of the electronic conversation and the suggested responses are concurrently displayed). 
	
	As to claims 11-13, and 19, the claims are directed to the electronic device executing the program of the non-transitory computer readable storage medium of claims 1-3, and 9 and are similarly rejected.

	As to claims 21-22, and 29 the claims are directed to the method performed by the program of the non-transitory computer readable storage medium of claims 1-3, and 9 and are similarly rejected.

Claims 4, 14, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs and Buford, as applied above, and in further view of Lee et al. (USPPN: 2012/0162350; hereinafter Lee).
As to claim 4, the rejection of claim 1 is incorporated. While Jacobs teaches displaying a reply interface with an audio input indicator (e.g., see Fig. 15), Jacobs-Buford fail to teach teaches in accordance with a determination that the user input is a touch input associated with a selection of an affordance on the display, concurrently displaying, on the display, a reply interface that includes an affordance associated with an audio input and an affordance associated with an emoji response.  
However, in the same field of endeavor of graphical user interfaces, Lee teaches in accordance with a determination that the user input is a touch input associated with a selection of an affordance on the display, concurrently displaying, on the display, a reply interface that includes an affordance associated with an audio input and an affordance associated with an emoji response (e.g., see Figs. 4, 7, [0054]-[0056], [0066], [0072] teaching a reply interface displayed in response to user selection to respond to a message wherein the reply interface includes a talk icon for audio input and a pictorial representation of an emotion).  Accordingly, it would have been obvious to modify Jacobs-Buford in view of Lee in order to improve messaging applications by permitting a user to express emotion into a message stream (e.g., see [0006] of Lee)).

As to claim 14, the claim is directed to the electronic device executing the program of the non-transitory computer readable storage medium of claim 4 and is similarly rejected.

As to claim 24, the claim is directed to the method performed by the program of the non-transitory computer readable storage medium of claim 4 and is similarly rejected.


Claims 5, 15, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs, Buford, and Lee, as applied above, and in further view of Brown et al. (USPPN: 2012/0059787; hereinafter Brown).
As to claim 5, the rejection of claim 4 is incorporated. Lee further teaches receiving user input representing a touch input associated with the affordance associated with emoji response (e.g., see Fig. 7A, [0079] teaching user input associated with the audiocon icon); and 
While Lee teaches replacing the reply interface with a screen for selection of one of the plurality of audiocons in response to user selection of the audiocon icon (e.g., see Fig. 7B, [0079]), Lee fails to explicitly teach ceasing to display, on the display, the reply interface object 
However, in the same field of endeavor of graphical user interfaces, Brown teaches in response to receiving user input representing the touch input associated with the affordance associated with emoji response, ceasing to display, on the display, the reply interface; and displaying on the display an interactive graphical object (e.g., see Figs. 4-5, [0038] teaching in response to user input associated with the affordance associated with an emoji response, ceasing to display the reply interface and displaying an interactive graphical object). Accordingly, it would have been obvious to modify Jacobs-Buford-Lee in view of Brown to easily view various icons by displaying in an uncluttered manner.

As to claim 15, the claim is directed to the electronic device executing the program of the non-transitory computer readable storage medium of claim 5 and is similarly rejected.

As to claim 25, the claim is directed to the method performed by the program of the non-transitory computer readable storage medium of claim 5 and is similarly rejected.

Claims 6, 16, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs, Buford, and Lee, as applied above, and in further view of Schubert et al. (USPPN: 2013/0275899; hereinafter Schubert) and Sakurada et al. (USPPN: 2013/0021362; hereinafter Sakurada).
As to claim 6, the rejection of claim 4 is incorporated. Lee teaches receiving user input representing a touch input associated with the affordance associated the audio option (e.g., see [0055] teaching user input of a touch associated with a talk option icon).
Jacobs-Buford-Lee fail to teach in response to receiving user input representing the touch input associated with the affordance associated with the audio input: ceasing to display, on the display, the affordance associated with audio input; enabling a microphone to receive audio input; and displaying, on the display, a dictation interface with a graphic waveform that is animated based on the audio input received at the microphone; ceasing to display, on the display, the dictation interface with a reply electronic message to the electronic convers[ation] that includes transcribed text in a body of the reply electronic message, wherein the transcribed text is based on the received audio input.  
However, in the same field of endeavor of graphical user interfaces, Schubert teaches in response to receiving user input representing the touch associated with the affordance associated with the audio option: ceasing to display, on the display, the affordance associated with audio input (e.g., see Figs. 2, 3, [0161] teaching ceasing to display the speech button (i.e., affordance associated with audio input) in response to user selection of the speed button); enabling a microphone to receive audio input (e.g., see [0161] wherein a microphone is enable to accept the speech input); displaying, on the display, a dictation interface (e.g., see Fig. 3, [0161] teaching displaying a dictation interface); ceasing to display, on the display, the dictation interface with a reply electronic message to the electronic message that includes transcribed text in a body of the reply electronic message, wherein the transcribed text is based on the received audio input (See 112 rejection above. e.g., see Fig. 3B, [0162], [0163] wherein the dictation interface is no longer displayed and the user is presented with a reply message to the electronic messaging including the transcribed text based on the received audio input).  Accordingly, it would have been obvious to modify Jacobs-Buford-Lee in view of Schubert to limit distracting e.g., see [0004] of Schubert).  
While Schubert teaches a dictaction interface, Jacobs-Buford-Lee-Schubert fail to teach a dictaction interface with a graphic waveform that is animated based on the audio input received at the microphone.
However, in the same field of endeavor of graphical user interfaces, Sakurada teaches displaying, on the display, a graphic waveform that is animated based on the audio input received at the microphone (e.g., see [0084] teaching providing a wavelike animation based on the audio input received at the microphone).  Accordingly, it would have been obvious to modify Jacobs-Buford-Lee-Schubert in view of Sakurada to provide user input feedback thus increasing user efficiency by readily knowing the state of the device (e.g., see [0004]-[0005] of Sakurada).

As to claim 16, the claim is directed to the electronic device executing the program of the non-transitory computer readable storage medium of claim 6 and is similarly rejected.

As to claim 26, the claim is directed to the method performed by the program of the non-transitory computer readable storage medium of claim 6 and is similarly rejected.


Claims 7, 17, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs, Buford, Lee, Schubert, Sakurada, as applied above, and in further view of Vulcano et al. (USPPN: 2014/0365126; hereinafter Vulcano).
As to claim 7, the rejection of claim 6 is incorporated. Schubert further teaches wherein the dictation interface includes an affordance associated with a canceling action (e.g., see Figs. 5 ,6 teaching a cancel action); and 
in response to receiving user input selecting the affordance associated with canceling action, ceasing to display, on the display, the dictation interface; and displaying, on the display, the electronic conversation.
However, in the same field of endeavor of graphical user interfaces, Vulcano teaches in response to receiving user input selecting the affordance associated with canceling action, ceasing to display, on the display, the dictation interface; and displaying, on the display, the electronic conversation (See 112 rejection above. e.g., see Figs. 7-8, [0133], [0134], [0139] teaching in response to user selection of a cancel action, ceasing displaying the current interface and displaying a previously displayed interface/state). Accordingly, it would have been obvious to modify Jacob-Buford-Lee-Schubert-Sakurada in view of Vulcano to permit a user to easily cancel an operation and return to a previous state (e.g., see [0133] of Vulcano).

As to claim 17, the claim is directed to the electronic device executing the program of the non-transitory computer readable storage medium of claim 7 and is similarly rejected.

As to claim 27, the claim is directed to the method performed by the program of the non-transitory computer readable storage medium of claim 7 and is similarly rejected.


Claims 8, 18, 28, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs and Buford, as applied above, and in further view of Android Central (“Gmail on iOS versus Android”, retrieved from the internet https://www.youtube.com/watch?v=w2aVeZLxU5Q&t=80s, November 2, 2011; hereinafter Gmail).
As to claim 8, the rejection of claim 1 is incorporated. Jacobs teaches scrolling through additional content in response to a rotation of the rotatable input mechanism (e.g., see [0092], [0093]) and further teaches displaying the message in a detail view. As such, it would have been obvious to display additional content of the detail view message in response to a rotatable input mechanism.
However, for the purposes of compact prosecution and in the same field of endeavor of graphical user interfaces, Gmail teaches in accordance with the determination that the user input [is the rotation of the rotatable input mechanism], scrolling the electronic conversation (e.g., see Fig. 4 and approximately 1:17-1:20 wherein a user input is received to scroll the electronic conversation. See also Jacobs [0092], [0093] teaching a rotation of a rotatable input mechanism for scrolling through content).  Accordingly, it would have been obvious to modify Jacobs-Buford in view of Gmail to intuitively and easily navigate displayed content.

As to claim 31, the rejection of claim 1 is incorporated. Jacobs-Buford teach wherein the set of one or more affordances corresponding to the one or more suggested responses are displayed at the end of the electronic conversation (e.g., see Figs. 12, 15, [0052] of Jacobs wherein the reply options, including a negative/positive response, is displayed at a boundary of the message (i.e., end). See also Fig. 1 of Bufford teaching a set of affordances corresponding to one or more suggested responses).
While Jacobs-Buford teach displaying reply options at a boundary of the electronic conversation, and therefore reads upon the broadest reasonable interpretation of an “end of the electronic conversation”, for the purposes of compact prosecution and in the same field of endeavor of graphical user interfaces, Gmail teaches displayed at the end of the electronic conversation in a manner as illustrated in Applicant’s originally filed specification (e.g., see Fig. 4 and approximately 1:17-1:20 teaching reply options can either be fixed on the display or displayed at the end of an electronic conversation). Accordingly, it would have been obvious to modify 

As to claims 18 and 32, the claims are directed to the electronic device executing the program of the non-transitory computer readable storage medium of claims 8 and 31 and are similarly rejected.

As to claims 28 and 33, the claims are directed to the method performed by the program of the non-transitory computer readable storage medium of claims 8 and 31 and are similarly rejected.


Claims 10, 20, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs and Buford, as applied above, and in further view of Petersen (USPPN: 2015/0302301; hereinafter Petersen).
As to claim 10, the rejection of claim 1 is incorporated. Buford further teaches while displaying the set of one or more affordances corresponding to the suggested response: receiving user input representing a touch input associated with a selection of one of the set of one or more affordances corresponding to a suggested response (e.g., see [0025] of Buford wherein a user selects one of the selectable suggested responses); and in response to the user input [representing the touch input associated with the selection of one of the set of one or more affordances corresponding to the suggested response], sending the suggested response to one or more recipients associated with the electronic conversation (e.g., see [0025] of Buford wherein after selecting a suggested response, the suggested response is sent to the recipient of the message).
selection of one of the set of one or more affordances corresponding to the suggested response. However, in the same field of endeavor of graphical user interfaces, Petersen teaches in response to the user input representing the touch input associated with the selection of one of the set of one or more affordances corresponding to the suggested response, sending the suggested response to one or more recipients associated with the electronic conversation (e.g., see Fig. 1, [0041]-[0043] wherein in response to user selection of suggested response, the selected suggested response is sent to the recipient of the message). Accordingly, it would have been obvious to modify Jacobs-Buford in view of Petersen thereby increasing usability when it is difficult or undesirable for a user to manually provide additional inputs (e.g., see [0013] of Petersen).

As to claim 20, the claim is directed to the electronic device executing the program of the non-transitory computer readable storage medium of claim 10 and is similarly rejected.

As to claim 30, the claim is directed to the method performed by the program of the non-transitory computer readable storage medium of claim 10 and is similarly rejected.


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179